This case came on to be heard on the petition of the relator, the answer of the defendants, and the demurrer of the relator to such answer, and was argued by counsel. The court finds that said demurrer searches the record and raises the question of the sufficiency of the facts and allegations set *605forth in the said petition and the right of the relator upon such facts and allegations to have and receive the relief therein prayed for, and the court now therefore coming to consider said demurrer as a demurrer to the petition finds that the same is well taken upon the cases of State, ex rel. Nolan, v. ClenDening et al., 93 Ohio St., 264; State, ex rel. Garrison, v. Brough et al., 94 Ohio St., 115; State, ex rel. Barbee, Exr., v. Allen, Probate Judge, ante, 10, and State, ex rel. Faber, v. Jones et al., Judges, 95 Ohio St., 357, in that said facts and allegations of such petition are .insufficient, and do not entitle the relator to the relief prayed for, and does therefore sustain such demurrer as a demurrer to said petition.
The relator not desiring to plead further herein it is ordered and adjudged that said demurrer as a demurrer to the petition be and the same is hereby sustained, that the alternative writ heretofore allowed herein be quashed, that the writ of prohibition and relief prayed for by the relator in said petition be and the same is hereby refused and denied, and that said petition be and the same is hereby dismissed.

Writ denied.

Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.